Citation Nr: 9921320	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-42 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been submitted to reopen a 
previously denied claim seeking service connection for post-
operative residuals, coronary artery disease with mitral valve 
regurgitation, hypertension, and right bundle branch block.

Whether new and material evidence has been submitted to reopen a 
previously denied claim seeking service connection for 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
for appellate review following adverse rating determinations by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  An RO hearing was held in November 1996.  
The appellant was also afforded a Travel Board hearing before the 
undersigned Board Member in February 1999.  Transcripts of both 
of these hearings are of record, and have been considered by the 
Board.


FINDINGS OF FACT

1.  Entitlement to service connection for prostatitis was 
originally denied by the RO in March 1948.  The record does not 
establish that the appellant appealed the RO's March 1948 rating 
action within one year.

2.  The RO denied reopening the appellant's claim of entitlement 
to service connection for prostatitis when it issued an 
unappealed rating decision in October 1976.

3.  The additional evidence submitted since this adverse October 
1976 RO rating decision does not bear directly or substantially 
upon the issue at hand, is essentially duplicative or cumulative, 
and is not so significant that it must be considered to fairly 
decide the merits of this claim.

4.  Entitlement to service connection for a heart disorder was 
initially denied by the RO in September 1976.  The appellant was 
informed of this rating action that same month.  In October 1976, 
the RO confirmed and continued the denial of service connection 
for a heart disorder.  In both September 1976 and October 1976, 
the appellant was notified of his procedural and appeal rights.  
The record does not establish that the appellant appealed the 
RO's October 1976 rating action within one year.

5.  The additional evidence submitted since this adverse October 
1976 RO rating decision does not bear directly or substantially 
upon the issue at hand, is essentially duplicative or cumulative, 
and is not so significant that it must be considered to fairly 
decide the merits of the appellant's heart disorder service 
connection claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in October 1976 denying service 
connection for a heart disorder and denying a reopening of the 
claim for service connection for prostatitis is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. § 19.153 (1976).

2.  Evidence received since the October 1976 rating decision 
wherein the RO denied service connection for a heart disorder is 
not new and material, and the appellant's claim for service 
connection is accordingly not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1103 (1998).

3.  Evidence received since the October 1976 rating decision, 
wherein the RO denied reopening the appellant's claim for service 
connection for prostatitis, is not new and material, and the 
claim for service connection for prostatitis is accordingly not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.156(a), 20.1103 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the October 1976 rating 
decision, wherein the RO denied a reopening of the appellant's 
claim of entitlement to service connection for prostatitis and 
denied his claim of entitlement to service connection for a heart 
disorder, will be briefly summarized below.

The appellant's service medical records did not disclose evidence 
of a prostate disorder or heart disorder.  

The appellant was treated for a urethral discharge during active 
duty, but the disorder resolved and did not result in a chronic 
condition.  After December 1943, the appellant's service medical 
records do not demonstrate any further treatment for a urethral 
discharge or, for that matter, a prostate or heart disorder.

The appellant, in December 1945, was scheduled for a separation 
physical examination.  At that time, cardiovascular examination 
was normal, and his blood pressure was recorded as 132/76.  
Further, a prostate disorder was not found.

The appellant was discharged from the military in December 1945, 
and filed a claim for compensation for a chest injury in January 
1946.  He did not then allege a heart disorder or prostate 
disorder.

In March 1948, the appellant entered a claim for compensation for 
prostatitis and a urethral discharge.  The appellant, along with 
his claim, sent a medical certificate from his attending 
physician.  The physician gave a diagnosis of prostatitis, and 
held that such disorder had produced for the appellant low back 
pain of one year's duration.  Such physician in no way related 
the appellant's prostatitis to his active military service.  The 
physician stated that his treatment plan had afforded "marked" 
relief to the appellant.

The RO, in a March 1948 rating action, denied service connection 
for prostatitis.  The RO denied the appellant's claim on the 
ground that there was no diagnosis of the disorder during the 
appellant's active duty period.  The RO's March 1948 denial was 
confirmed and continued in a July 1948 rating decision.

The appellant, in August 1976, filed another claim for 
compensation.  On this occasion, he submitted a claim for a heart 
condition; though he additionally noted treatment for prostatitis 
on the claim form.  The appellant maintained that he had been 
treated for a "heart condition" during service in December 
1945.  He likewise contended that he had been treated for a 
prostate disorder while in the military, from December 1943 to 
January 1944.  The appellant declared that his initial post-
service heart treatment took place in 1955.  

Private medical records were secured by the RO at the time of 
this filing.  

The appellant was provided a physical examination in September 
1974.  Such physical examination resulted in final diagnoses of 
incomplete right bundle branch block; early hypertension (blood 
pressure of 150/90); and chronic benign prostatitis.  These 
diagnoses were not tied to the appellant's active service period 
in any fashion.  This set of medical records disclosed that the 
appellant had been treated for early hypertension only since May 
1974, or in excess of 28 years after his military discharge.

In September 1974, the appellant was additionally scheduled for 
an exercise test.  The "Test Indication" was arrhythmia.  The 
interpretation of his test results was one of an abnormal 
exercise test due to ST segment changes (along with an above-
average aerobic capacity).  As above, the appellant's test 
results were not related to his active duty period.

The appellant underwent a period of VA hospitalization in August 
1976.  The VA hospital summary reads in part, "Patient was in 
his usual state of good health until 
3 weeks prior to admission when he noted the onset of chest 
pain."  The August 1976 diagnoses were Barlow's syndrome, 
premature ventricular contraction, mild hypertension, and 
"chronic" prostatitis.  As on previous occasions, none of these 
diagnoses was connected to the appellant's active service.

The evidence which has been added to the record since the October 
1976 rating decision, wherein the RO denied reopening the 
appellant's claim of entitlement to service connection for 
prostatitis and also denied his claim of entitlement to service 
connection for a heart disorder, will likewise be briefly 
summarized below.

In October 1976, the appellant's private physician posted a 
statement to the RO in his behalf.  In this statement, the 
physician observed that he was then treating the appellant for, 
inter alia, prostatitis.  However, the physician did not tie his 
condition to his active military service.  The physician, in 
fact, did not relate any medical disorder to the appellant's 
active duty period.  Moreover, it appears that this physician 
began treating the appellant sometime late in 1976 - over 30 
years after his discharge from service.

The appellant filed his current claims in June 1995.  He asserted 
at that time that he was service-connected for a prostate 
disorder; and that such disorder had become a "serious problem" 
for him.  The appellant contended as well that a heart disorder 
had been discovered at his separation physical examination in 
1945.

A VA physician statement was entered into evidence.  In such 
statement, dated in August 1976, the VA physician remarked that 
the appellant had sought VA care with complaints of "chest 
pain."  Clinical evaluation was said to find "classical" 
Barlow's syndrome.  The appellant was informed of the 
"essentially benign prognosis of his disorder [and] valve."  
The disorder was not discussed in terms of the appellant's period 
of active service.

A host of private treatment/evaluation records were gained by the 
RO.

A private medical record from May 1995 reads that the appellant 
was then status post-mitral valve repair for "severe" mitral 
regurgitation.  According to the signing physician, the appellant 
"had for years been in atrial fibrillation."  The private 
physician did not opine that the appellant's heart disorder was 
related to his military service.

The appellant was seen in March 1995 for episodic 
frequency/urgency since heart surgery.  Examination at that time 
revealed an enlarged prostate.  The appellant's private 
physician's impression was that it was questionable whether such 
prostate inflammation was secondary to the requirement for a 
Foley catheter during heart surgery.

During a January 1995 office visit, it was noted by the 
appellant's physician that he had a prior history of a stroke.  
Such stroke was not tied to the appellant's military service in 
World War II.  Further, the need for a cardiac catheterization 
was discussed with the appellant at this treatment visit.  The 
appellant's physician in no way related the need for such 
procedure, or the underlying heart disorder(s), to his active 
duty.

Medical records from the appellant's private surgeon were 
obtained by the RO.  Such records establish pre-operative and 
post-operative diagnoses of mitral regurgitation and coronary 
artery disease.  Again, neither diagnosis was tied to the 
appellant's active duty period.  However, the appellant's private 
physician did write that he had a "long history of mitral valve 
prolapse first noted in 1945 after discharge from the Air 
Force."  The basis of this statement is not apparent from these 
surgery report records or any others.  The surgeon continued, 
"He has only had occasional shortness of breath but started 
having worse problems three years ago with increasing fatigue, 
shortness of breath, and several episodes of congestive heart 
failure."

Records from the appellant's May 1980 prostate surgery were 
obtained.  Post-operative diagnoses were listed as benign 
prostatic hypertrophy with vesical decompensation, possible 
granuloma of the left epididymis, and normal seminal vesicles.  
No diagnosis was held to be related to the appellant's military 
service.  The appellant's private physician simply stated that he 
"was admitted with a persistent hematospermia in spite of 
treatment" and that he "has had previous prostatitis and has 
been admitted now for treatment."

The appellant, in October 1995, filed his Notice of Disagreement.  
As to his heart, he maintained that a heart "problem" was 
detected during his separation physical examination.  Regarding 
his prostate, he advanced that he was treated for "this 
condition" prior to separation from service; as well as that he 
"had some real problems" within one year of his discharge from 
military service.

In March 1996, the appellant again argued that he "had prostate 
trouble while in service . . . ."  He submitted a private 
medical record along with his statement.  Such private medical 
record dating from February 1996 demonstrates continued prostate 
problems for the appellant.  The medical record does not 
establish, however, that the appellant's private physician 
connected the current prostate disorder to his period of active 
military service.

In August 1996, the appellant entered a substantive appeal.  He 
again alleged in his substantive appeal that the physician who 
performed his separation physical examination "discovered [he] 
had a heart condition," and, further, "wanted me to go into the 
base hospital for treatment."  The appellant allegedly declined 
such treatment due to personal circumstances in his life.  The 
appellant additionally asserted that he "ha[s] had heart 
problems ever since" this physical examination, but "ha[s] paid 
[his] own way as [he] had good insurance through [his] 
employer."  The appellant stated that he began receiving 
relevant VA treatment/evaluation in 1976.

Following the entering of the appellant's substantive appeal, 
additional private medical records were submitted to the RO.

The appellant apparently experienced a "weak spell" in April 
1974.  Examination at that time was negative, however, and no 
medication was prescribed.

In May 1974, the appellant sought treatment, complaining that his 
back and right side had been painful for one week.  The diagnosis 
was prostatitis.  As with other treatment visits, the diagnosis 
was not related to the appellant's active duty.

The appellant, in September 1974, underwent a brief period of 
hospitalization.  Several diagnoses were made at that point, 
including incomplete right bundle branch block, early 
hypertension, and "mild chronic" benign prostatitis.  No 
diagnosis was discussed in the context of the appellant's active 
service.

The appellant again had prostatitis in June 1976.  The disorder 
was not tied to the appellant's active duty period, as 
beforehand.

It was notated in September 1976 that, following various testing, 
the final cardiovascular diagnosis for the appellant was Barlow's 
syndrome.  Barlow's syndrome was not related to the appellant's 
service during WWII.

The appellant was afforded an RO hearing in November 1996.

Concerning a heart disorder, the appellant asserted a variety of 
things.  He testified that he was treated for a heart murmur 
during service in 1943 - a different "onset date" than 
previously claimed.  The appellant also alleged that he 
experienced chest pain while in service in 1943; it is not clear 
whether he claimed treatment for chest pain during active duty.  
Subsequent to in-service treatment (for a heart murmur), the 
appellant stated, he did not have any "actual problems" with 
his heart until the time of his separation physical examination.  
The appellant then spoke at his RO hearing that a heart murmur 
was not detected until his discharge physical examination in 
December 1945.  Initial post-service heart treatment was placed 
in 1952 - several years after the appellant's separation from 
service.  It was alleged that, in 1952, the appellant's physician 
told him that he had a heart murmur.  Transcript, November 1996.

The appellant stated at his RO hearing that he received treatment 
for his prostate while in service in 1943; he testified to a 
"discharge," which necessitated treatment.  Then this disorder 
cleared "for a while," according to the appellant.  The 
appellant maintained that he has been suffering from a prostate 
condition off and on since discharge from the military; he 
remarked that he had needed surgery sometime around 1978.  The 
appellant alleged current prostate symptomatology.  Transcript, 
November 1996.

The Board observes that the appellant's spouse testified at the 
November 1996 hearing that her husband's memory is "not real 
sharp."  Transcript, November 1996.

A statement from the appellant's private physician, who has been 
treating the appellant since August 1996, was posted to the RO in 
January 1997.  Several diagnoses were enumerated in the 
physician's statement, including status post-stroke; cardiac 
arrhythmia (requiring a pacemaker); congestive heart failure; and 
a mitral valve replacement.  As previously, the physician did not 
talk of these disorders in terms of the appellant's military 
service.

In January 1997, the appellant's representative provided a 
statement in support of the current claims.  The representative 
wrote, inter alia, that the appellant's initial post-service 
heart treatment took place in 1952 and that his initial post-
service prostate treatment was in 1948.

A host of private medical records were procured by the RO after 
the appellant's RO hearing.

Medical records from M.C. Hospital reveal that the appellant 
required hospitalization in April 1996.  Diagnoses then were 
tachy-bradycardia syndrome; atrial fibrillation; and history of 
mitral valve repair with single bypass graft to the right 
coronary artery.  These diagnoses, as with earlier medical 
records, were not related to the appellant's active duty.

In April 1997, the appellant needed hospitalization again.  There 
were multiple discharge diagnoses, several concerning the heart 
and prostate.  However, none of the appellant's diagnoses was 
connected to his military service.

The appellant underwent prostate surgery in June 1997.  The 
appellant's private physician, on the discharge summary, noted 
that the appellant "has been followed for several years for 
prostatic enlargement and chronic compensated urinary obstructive 
symptoms."  The physician in no fashion tied the appellant's 
prostate problems to fifty-plus years ago - to his active duty.  
The final diagnoses in June 1997 were prostatism, urinary 
retention; and cardiac disease, anticoagulated state (which was 
likewise not related to service).

Medical records from H.C. Memorial Hospital were obtained.  There 
is nothing of current relevance contained in such medical 
records.

Medical records from a Dr. B. disclose continued heart problems 
for the appellant.  They do not establish, however, that the 
appellant's current heart symptomatology are related to his 
active military service.

A Dr. T. saw the appellant due to a possible stroke in January 
1998.  The private physician's assessment consisted of, inter 
alia, transient confusion with gait difficulty and loss of sense 
of direction, gradually improved, suggestive of right hemisphere 
or posterior circulation ischemia; "very high" risk for 
cardiogenic embolus; and cognitive functioning close to normal.  
As beforehand, none of these disorders or symptomatology was 
found to be related to the appellant's active duty period.  The 
Board observes that Dr. T. pointed out in his consultation report 
that the appellant "is not a very good historian."  In fact, 
the appellant's medical history had to be obtained from the 
appellant's wife.

Medical records from a Dr. G. were gained by the RO in June 1998.  
The appellant's medical records reflect, obviously, his current 
diagnoses.  But they do not reflect diagnoses which have been 
associated with his active service period.  The appellant was 
seen on a cardiology consultation in June 1997.  The cardiologist 
then determined that there was "no contraindication for prostate 
surgery from the heart standpoint . . . ."  Again, the private 
cardiologist did not link the appellant's medical condition(s) to 
his military service.

Medical records from a Dr. E. disclose that the appellant had 
prostate surgery in June 1997.  Both the pre-operative and post-
operative diagnosis were prostatism, urinary retention.  The 
hospital discharge summary states that the appellant "has been 
followed for several years for prostatic enlargement and chronic 
compensated urinary obstructive symptoms."  The discharge 
summary makes no mention of the appellant's active duty service; 
nor does it relate the appellant's current condition to his 
military service.

The appellant, in February 1999, was afforded a Travel Board 
hearing before the undersigned Board Member.

The appellant, as to his heart, testified that a disorder was 
found at his separation physical examination.  He did not then 
speak of any in-service treatment for a heart disorder.  The 
appellant declared that his initial relevant post-service 
treatment was in 1946.  His first pertinent VA treatment, he 
said, took place in 1955.  Transcript, February 1999.

Regarding his prostate, the appellant stated that he developed a 
urethral discharge during service.  He contended that he obtained 
his initial relevant post-service treatment in approximately 
1948.  Then, later at his hearing, he remarked that such 
treatment was received in 1945 or 1946.  The appellant could not 
recall his initial VA treatment.  Transcript, February 1999.

The Board observes that the appellant's representative requested 
VA examination regarding the onset and etiology of his relevant 
disorders at the February 1999 Travel Board hearing.  Transcript, 
February 1999.

In March 1999, the appellant's representative submitted an 
informal hearing presentation in support of the current claims.  
In such informal hearing presentation, the appellant's 
representative argued that the appellant's two claims should be 
remanded to the RO for both procedural and substantive 
development.  The requested procedural development concerned the 
new criteria for evaluating new and material evidence claims; the 
requested substantive development was not specified.

Criteria

If no notice of disagreement is filed within the prescribed 
period (one year following the notification of the 
determination), the action or determination in question shall 
become final, and the claim will not thereafter be reopened or 
allowed, except as otherwise provided by regulation.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all field 
offices of the Department of Veterans Affairs (VA) as to 
conclusions based on the evidence on file at the time that VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  A final and binding agency decision shall not be subject 
to revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 
§ 3.105 of this Part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original jurisdiction 
of which the claimant is properly notified is final if an appeal 
is not perfected as prescribed in Rule 302 (§ 2.302 of this 
Part).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New and material evidence is defined by VA regulations as 
follows:

New and material evidence means evidence 
not previously submitted to agency decision 
makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that 
it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

The United States Court of Appeals for the Federal Circuit (Court 
of Appeals) ruled that the United States Court of Appeals for 
Veterans Claims (Court) had erred in adopting the test which it 
articulated in Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In Colvin, the Court had held that, with respect to evidence that 
would justify reopening a claim on the basis of new and material 
evidence, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, both 
new and old, would change the outcome."  Colvin, 
1 Vet. App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the case at hand according 
to that standard laid out in 
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim, as in this case 
dealing with claims for service connection.  Evans v. Brown, 
9 Vet. App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996)).  
Rather, it is the specified bases for the final disallowance that 
must be considered in determining whether the newly submitted 
evidence is probative.

With regard to petitions to reopen previously and finally denied 
claims, the Board must conduct a three-step analysis.  Elkins v. 
West, 12 Vet.App. 209 (1999); Winters v. West, 12 Vet.App. 203 
(1999).  

First, the Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material." Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with respect 
to a claim that has been finally denied, the claim will be 
reopened, and the Board will determine, based on all the evidence 
of record in support of the claim (and presuming the credibility 
thereof), whether the claim is well-grounded pursuant to 
38 U.S.C.A. § 5107(a).

If the claim is well-grounded, the case will be decided on the 
merits, but only after the Board has determined that VA's duty to 
assist under 38 U.S.C.A. § 5107 has been fulfilled.  The Court 
noted in Elkins and Winters that, with its ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Court of 
Appeals "effectively decoupled" the determination of new and 
material evidence and well-groundedness.

Analysis

The Board is satisfied that all relevant facts have been properly 
developed with respect to the two current claims.  The Board 
therefore finds that no further assistance to the veteran is 
required in order to comply with the duty to assist him as 
mandated by 38 U.S.C.A. § 5107(a).  The Board does not believe 
that additional medical development - VA examination - would 
serve any useful purpose here.  The reasons for that viewpoint 
will be made clear below.

Likewise, the Board does not believe that remand of these two 
claims for further procedural development is necessary.  The 
holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), after 
all, resulted in a lower standard for veterans to meet in new and 
material evidence cases.  Thus, there is no prejudice to the 
veteran in the Board now adjudicating his claims according to the 
less stringent criteria provided by Hodge.  Bernard v. Brown, 
4 Vet.App. 384 (1993).  Moreover, the Board notes that the 
statement of the case provided to the veteran cited the 
regulatory standard for new and material evidence as set forth in 
38 C.F.R. § 3.156(a) and, thus, the veteran has already been 
provided with notice of the applicable standard.  

The veteran presently seeks to reopen his claims for service 
connection for a heart disorder and a prostate disorder.  Again, 
when a claim is finally denied by the RO, it may not thereafter 
be reopened and allowed unless new and material evidence has been 
presented.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.104.

When a claimant seeks to reopen a finally denied claim, the Board 
must review all of the evidence submitted since that final action 
to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 
6 Vet. App. 523, 529 (1994).  In order to reopen a finally denied 
claim, there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is 
new if not previously of record and not merely cumulative of 
evidence previously of record.  

A review of the RO's findings in October 1976 establishes that it 
again found at that time that no new and material evidence had 
been submitted to reopen the appellant's claim of entitlement to 
service connection for prostatitis; and that a heart condition 
was not shown in the appellant's service medical records, or 
within the presumptive service-connection period following his 
separation.

The Board concludes that the appellant has failed to proffer any 
new and material evidence to reopen his claims for service 
connection for a heart disorder and prostatitis.  The additional 
documentation of record does not represent evidence which is both 
new and material.  To be more precise, while there is some 
"new" evidence of record, there is not any material evidence.  
Such "new" evidence does nothing to demonstrate an onset of 
either of the disabilities during the appellant's period of 
service; or within the applicable presumptive service-connection 
period after his discharge from active duty.

The appellant's statements and allegations made during the 
adjudication of his two current new and material evidence claims 
are neither new nor material.

The appellant's contentions that he was treated for a heart 
disorder and a prostate disorder during service - and, by 
implication, that such disorders had their onset during active 
duty - were before the RO prior to its October 1976 rating 
decision and were, thus, previously considered and addressed.  As 
such, the allegations are best described as being merely 
cumulative in nature.  They constitute neither new nor material 
evidence.

There are a host of "new" private treatment records of file, as 
well as a "new" VA physician statement.  None of this medical 
evidence is "material," however.  Such "new" medical records, 
private and VA, are not material to the two current new and 
material evidence claims because they do not effectively link the 
appellant's current disabilities to his active military service; 
or to the pertinent presumptive service connection period (heart 
disorder).

The "new" VA physician statement, though dated in August 1976, 
was not entered into evidence until July 1995.  Again, according 
to this VA physician, clinical evaluation of the appellant 
revealed "classical" Barlow's syndrome.  The appellant was 
informed of the "essentially benign prognosis of his disorder 
[and] valve."  Such disorder, most importantly, was not related 
to the appellant's period of active service; or dated to within 
one year of his separation from service.  Thus, the statement is 
not material to his current heart disorder new and material 
evidence claim.

As well, a private physician statement, although posted to the RO 
in October 1976, was not considered at the time of the RO's 
October 1976 rating action.  Hence, it is "new" evidence.  This 
private physician observed that he was then treating the 
appellant for, inter alia, prostatitis.  However, the physician 
did not tie the appellant's prostate condition to his active 
military service.  It appears, moreover, that this physician 
began treating the appellant sometime late in 1976 - over 
30 years after his discharge from service.  Under such 
circumstances, it cannot be said that this October 1976 private 
physician statement is "material" evidence.

Other private medical records have indicated a long-standing 
heart or prostate disorder.  But they have not established a 
heart or prostate disorder which is related to the appellant's 
active military service.

For instance, it was remarked in May 1995 that the appellant had 
then been suffering from a heart disorder "for years."  But, 
again, the K.P. medical records did not offer an onset date 
during the appellant's active service, or otherwise tie his heart 
disorder to service.

It was noted in May 1980 that the appellant had previously had 
prostatitis.  But, again, the appellant's private physician did 
not state that his prostatitis had begun during active duty, or 
otherwise connect his prostate disorder to service.

In June 1997, at the time of prostate surgery for the appellant, 
his private physician recorded that he had then been treating the 
appellant for a period of several years - in other words, many 
years after the appellant's separation from service.  This 
private physician, further, did not in any fashion tie the 
appellant's prostate disorder to service.

Earlier medical records do not reflect a prostate or heart 
disorder which had its onset during service, or is somehow 
related to the appellant's active service.

In May 1974, for example, the appellant sought treatment for back 
and right side pain which had been bothering him for one week.  
The diagnosis was prostatitis.  Such diagnosis was not related to 
the appellant's active duty.

The appellant, in September 1974, underwent a brief period of 
hospitalization.  Several diagnoses were made at that point, 
including incomplete right bundle branch block, early 
hypertension, and "mild chronic" benign prostatitis.  None of 
these diagnoses was tied to the appellant's active duty period.

The Board does observe that, in February 1995, a private 
physician (surgeon) commented that the appellant had a "long 
history of mitral valve prolapse first noted in 1945 after 
discharge from the Air Force."  It is evident that this 
statement, however, merely represents a recitation of what the 
appellant had told his physician, and nothing more.  It does not 
appear that the comments of the appellant's surgeon in February 
1995 did not follow a comprehensive review of all of the 
appellant's relevant medical records, including his service 
medical records and earlier post-service private and VA treatment 
records.  The medical and other evidence of file does not 
demonstrate a long-standing relationship between this particular 
physician and the appellant.  The record clearly does not 
indicate that this surgeon had been treating the appellant since 
the 1940's or 1950's.  Accordingly, the Board finds that the 
physician's notation of history does not effectively relate the 
appellant's post-service heart disorder to his period of service, 
or to the applicable presumptive service connection period.  
Evidence which is only information recorded by a medical 
physician, unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
See LeShore v. Brown, 8 Vet. App. 406 (1995).

Thus, the "new" private and VA medical evidence in this case 
just establishes that the appellant presently suffers prostate 
and heart disorders; and that he has experienced such disorders 
for an uncertain number of years - but well after his discharge 
from the military.  None of the records or statements serves to 
competently relate the appellant's heart and prostate disorders 
to his military service.

Only the appellant (and his spouse) then has alleged that there 
exists a relationship between his current heart and prostate 
disorders and his period of active military service.  The factual 
basis for service connection may be established by medical 
evidence, competent lay evidence, or both.  38 C.F.R. § 3.307(b) 
(1998).  In general, lay witnesses such as the appellant are only 
competent to testify as to factual matters, such as what symptoms 
an individual was manifesting at a given time.  Issues involving 
medical onset, etiology, causation, and diagnosis require 
competent medical evidence, and neither the appellant nor his 
spouse has been shown to be a competent medical professional.  
Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

Therefore, the appellant's allegations of a nexus between his 
current heart and prostate disorders and active duty are 
insufficient.  The appellant, as a lay person, simply cannot 
furnish competent medical evidence on his own.

In summary, the appellant has not proffered new and material 
evidence to reopen his claims for service connection for a heart 
disorder and a prostate disorder.  The additional evidence of 
record, obtained subsequent to the pertinent October 1976 RO 
rating decision, is in large part cumulative and redundant, and 
the evidence is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims.  
38 C.F.R. § 3.156(a).  

As the Board noted earlier, the Court has announced a three-step 
test with respect to new and material cases.  Under the Elkins 
test, VA must first determine whether the veteran has submitted 
new and material evidence under 38 C.F.R. § 3.156 to reopen the 
claim.  If so, VA must then determine whether the claim is well-
grounded based on a review of all the evidence of record.  
Lastly, if the claim is well-grounded, VA must proceed to 
evaluate the merits of the claim, but only after ensuring that 
the duty to assist has been fulfilled.  Elkins v. West, 12 
Vet.App. 209 (1999); Winters v. West, 12 Vet.App. 203 (1999).  

As new and material evidence has not been submitted to reopen the 
veteran's claims for the two disorders at issue here, the first 
element has not been met.  Accordingly, the Board's analysis must 
end at this stage.  Butler v. Brown, 9 Vet. App. at 171 (1996).



ORDER

The veteran not having submitted new and material evidence to 
reopen claims of entitlement to service connection for post-
operative residuals, coronary artery disease with mitral valve 
regurgitation, hypertension, and right bundle branch block or 
entitlement to service connection for prostatitis, the appeal is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

